t c memo united_states tax_court lawrence ebert and rebecca ebert petitioners v commissioner of internal revenue respondent docket no filed date lawrence ebert and rebecca ebert pro_se robert w mopsick for respondent memorandum findings_of_fact and opinion colvin judge respondent determined a deficiency in petitioners’ federal_income_tax of dollar_figure after concessions the issue for decision is whether petitioners received three dividend checks of dollar_figure each totaling dollar_figure disputed dividend payments from burlington northern santa fe corp bnsf in we hold that they did not findings_of_fact petitioners lived in new jersey when they filed the petition in this case petitioner husband was the registered owner of big_number shares of bnsf stock throughout computershare investor services computershare was the registered agent for bnsf in petitioner husband has no recollection of receiving the disputed dividend payments in or a form 1099-div dividends and distributions reporting those payments bnsf was acquired by berkshire hathaway early in wells fargo replaced computershare as the registered agent for bnsf in petitioner husband has made numerous unsuccessful attempts in recent years to contact computershare and wells fargo regarding various matters relating to his bnsf stockholdings including payment of the disputed dividends computershare sent a letter dated date to respondent’s counsel’s office stating that a form 1099-div had been issued to petitioner- husband for reporting the payment of the disputed dividends from bnsf and all amounts are rounded to the nearest dollar attaching a copy of a form 1099-div properly addressed to petitioners’ home address respondent sent a copy of the date letter to petitioners on date promptly thereafter petitioner husband called the phone number provided in the date letter and discovered there was only a recorded message and no opportunity to inquire further about the statements in the letter petitioners filed a joint form_1040 u s individual_income_tax_return for tax_year on schedule b interest and ordinary dividends attached to their tax_return petitioners reported dollar_figure of dividend income the equivalent of one quarterly dividend payment from bnsf opinion i burdens of production and proof with respect to respondent’s determination taxpayers generally bear the burden of proving that the commissioner’s determination is incorrect rule a 290_us_111 petitioners argue generally that the burden_of_proof has shifted to respondent under sec_7491 if a taxpayer asserts a reasonable dispute with respect to any item_of_income reported on a third-party information_return and the unless otherwise indicated section references are to the internal_revenue_code in effect for the year in issue and rule references are to the tax_court rules_of_practice and procedure taxpayer has fully cooperated with the secretary the secretary has the burden of producing reasonable and probative information concerning that deficiency in addition to such information_return sec_6201 petitioners contend that they have satisfied the requirements of sec_6201 and therefore the burden of producing reasonable and probative information with respect to the accuracy of the form 1099-div for bnsf is on respondent we need not decide these procedural issues because we decide the disputed issue on the preponderance_of_the_evidence ii whether petitioners received the disputed dividend payments in as with many other cases decided by this court see eg 58_tc_560 t his case epitomizes the ultimate task of a trier of the facts--the distillation of truth from falsehood which is the daily grist of judicial life the documentary_evidence that respondent provided conflicts with petitioner husband’s detailed and energized testimony we must resolve that conflict respondent relies on the date letter from computerserve which states that the disputed dividend payments had been made and which petitioners do not dispute that they owned big_number shares of bnsf stock in or that bnsf issued quarterly dividends of dollar_figure each but dispute that they received more than one of those payments includes a copy of a form 1099-div apparently sent to petitioners’ home address reporting those payments petitioner husband testified that petitioners did not receive the disputed dividend payments in or a form 1099-div reporting those payments and that he does not recall having negotiated any checks his testimony included details regarding the acquisition of bnsf by berkshire hathaway and his persistent but unsuccessful attempts to make inquires with computerserve and wells fargo about the disputed dividend payments he called the phone number provided in the date letter but was unable to speak to anyone regarding that letter we decide whether a witness’s testimony is credible based on objective facts the reasonableness of the testimony the consistency of statements made by the witness and the demeanor of the witness see 140_us_417 338_f2d_602 9th cir aff’g 41_tc_593 330_f2d_119 attached to petitioners’ answering brief are several documents that petitioners contend establish that they never negotiated the bnsf dividend checks these documents were not offered into evidence documents attached to a party’s brief are not evidence rule c therefore we will not consider them see 40_tc_330 godwin v commissioner tcmemo_2003_289 5th cir 89_tc_105 ndollar_figure we may discount testimony which we find to be unworthy of belief see 87_tc_74 but we may not arbitrarily disregard testimony that is competent relevant and uncontradicted see 39_f3d_658 6th cir aff’g and remanding 99_tc_370 and tcmemo_1992_616 petitioner husband has devoted a substantial amount of time to contest the relatively small amount of tax_liability at issue here and he testified consistently clearly and with considerable conviction in explaining the negative--that he did not receive the disputed dividend payments he has persuaded us that he did not receive the disputed dividend payments in decision will be entered under rule
